Judgment and order reversed and a new trial ordered, with costs to appellant to abide the event, unless the plaintiff stipulates to reduce the judgment as entered to the sum of $5,506.56; in which event the judgment as so modified and the order appealed from are affirmed, without costs. No opinion. Settle order on notice. Present — Dowling, Smith, Merrell, Finch and Martin, JJ.; Merrell, J., dissents and votes for reversal on the ground that it does not appear that the structure in question was a proximate cause of the injuries sustained by the plaintiff’s intestate, and upon the further ground that the court erred in refusing to grant the application to withdraw a juror upon proofs being given that the structure was removed after the accident and before the trial.